Citation Nr: 1630095	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome.
 
2. Entitlement to service connection for a left elbow disorder, to include as secondary to a service connected bilateral shoulder disability or service connected right hand disability. 
 

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana with regard to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to service connection for a left elbow disability.

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) with regard to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to service connection for a left elbow disability.

With regard to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, the Board remanded the claim for additional development in May 2012.  In July 2013, the Board denied the claim.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court remanded that portion of the July 2013 Board decision which denied entitlement to service connection for bilateral carpal tunnel syndrome and remanded the claim to the Board for proceedings consistent with a Joint Motion for Partial Remand (JMR).  In October 2014, the Board remanded the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  In May 2015, the Board again denied the claim.  In January 2016, the Court again entered a JMR vacating that part of the May 2015 Board decision denying entitlement to service connection for bilateral carpal tunnel syndrome and remanding the matter.  The issue is now again before the Board.

With regard to the issue of entitlement to service connection for a left elbow disability, the Board remanded the claim for additional development in May 2012 and July 2013.  In May 2014, the Board denied the claim.  The Veteran appealed the denial to the Court.  In an October 2014 Order, the Court remanded the May 2014 decision to the Board for proceedings consistent with a Joint Motion for Remand.  In November 2014 and May 2015, the Board remanded the claim.  The issue is now again before the Board.

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been perfected for appeal before the Board.  However, as VA has not yet provided the Veteran a "90-day letter" informing him that, if he desired, he could submit additional argument and/or evidence in support of his appeal within 90 days of the letter or until the date the Board issues a decision in his appeal, whichever comes first, the Board will not address that issue at this time.  The Board notes that in a May 2016 letter, the Veteran's representative indicated an intention to submit evidence and argument on this issue, and has not yet done so.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regard to the service connection claim for bilateral carpel tunnel syndrome, the July 2014 JMR stated that remand was warranted to obtain an adequate medical opinion that considers the Veteran's bilateral shoulder arthritis and whether it caused and/or aggravated his carpal tunnel syndrome. 

The Veteran appeared for a VA examination in February 2015.  The examiner specifically stated that the Veteran's carpal tunnel syndrome was not impacted by his "service connected conditions of the right arm."  The January 2016 JMR found the Board's reliance on this opinion in its May 2015 denial error, as the examination cannot be read to extrapolate an opinion regarding the Veteran's service-connected left shoulder condition; therefore, the examiner failed to address the question of whether the Veteran's service-connected left shoulder condition caused or aggravated his carpal tunnel syndrome.  The JMR specified that a remand is required to obtain a new examination, or if possible, a clarifying opinion from the February 2015 VA examiner, addressing the question of whether the Veteran's service-connected left shoulder disability caused or aggravated his carpal tunnel syndrome.

In regard to the service connection claim for left elbow disorder, the Board's May 2015 remand ordered development on the issue which has not been conducted.  Therefore, a remand is necessary.  Specifically, a VA examination was requested to provide an etiological opinion as to secondary service connection and to provide an additional opinion on direct service connection with adequate rationale.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a VA examiner for an opinion as to the etiology of his bilateral carpel tunnel syndrome disability.  If possible, the February 2015 VA examiner should be asked to provide an addendum opinion.

If an opinion cannot be provided without an examination, one should be provided.  The examiner is requested to answer the following questions and support such answers with a complete rationale:

Is it at least as likely as not (50 percent or greater) that the Veteran's service-connected left shoulder condition caused or aggravated his bilateral carpel tunnel syndrome.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of a disorder prior to aggravation by a service-connected disability.

2. Provide the Veteran's claims file to a VA examiner for an opinion as to the etiology of his left elbow disability.  

If an opinion cannot be provided without an examination, one should be provided.  The examiner is requested to answer the following questions and support such answers with a complete rationale:

Is it at least as likely as not (50 percent or greater) that any of the Veteran's left elbow conditions, to include lateral epicondylitis and degenerative changes, were:

a) directly related to service, including the  in-service fall from a truck; 

b) directly caused by his service-connected left shoulder disability;

c) aggravated by his service-connected left shoulder disability.

In so doing, the examiner should consider the Veteran's lay assertions of elbow pain after falling off a truck, and may not rely solely on an absence of contemporaneous medical treatment. 

The examiner is also asked to comment on the March 2014 private opinion of Dr. Robinson.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of a disorder prior to aggravation by a service-connected disability.
 
3. Then, readjudicate the claim for service connection for bilateral carpel tunnel syndrome and a left elbow disability.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




